UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. Shenkman Short Duration High Income Fund SCHEDULE OF INVESTMENTS December 31, 2012 (Unaudited) Principal Amount Fair Value BANK LOAN OBLIGATIONS - 10.65% AEROSPACE & DEFENSE - 1.31% Sequa Corp., 5.25%, 05/29/2017 $ $ BEVERAGE & FOOD - 1.31% US Foods, Inc., 5.75%, 03/31/2017 CHEMICALS - 1.31% PQ Corp, 5.25%, 05/01/2017 Univar USA, 5.00%, 07/02/2017 CONSUMER PRODUCTS - 0.99% Tempur-Pedic, 4.00%, 09/27/2019 GAMING - 0.99% MGM Resorts International, 4.25%, 12/20/2019 GENERAL INDUSTRIAL MANUFACTURING - 1.64% Hamilton Sundstrand, 5.00%, 12/05/2019 Tomkins LLC, 5.00%, 11/05/2018 HEALTHCARE - 0.49% United Surgical Partners International, 6.00%, 04/03/2019 OIL & GAS - 0.65% Chesapeake Energy Corp., 5.75%, 12/02/2017 TECHNOLOGY - 1.31% SunGard Data Systems, Inc., 4.50%, 01/01/2015 TELECOMMUNICATIONS - 0.65% Consolidated Communications, 5.25%, 12/31/2018 TOTAL BANK LOAN OBLIGATIONS (Cost $1,613,532) CORPORATE BONDS - 85.65% AEROSPACE & DEFENSE - 1.05% Spirit Aerosystems, Inc., 7.50%, 10/01/2017 APPAREL & TEXTILES - 0.35% Hanesbrands, Inc., 8.00%, 12/15/2016 AUTOMOTIVE - 2.38% Cooper-Standard Automotive, Inc., 8.50%, 05/01/2018 KAR Auction Services, 4.299%, 05/01/2014 (a) Lear Corp., 7.875%, 03/15/2018 BEVERAGE & FOOD - 4.96% Cott Beverages, Inc., 8.125%, 09/01/2018 Dole Food Co., 8.75%, 07/15/2013 Pinnacle Foods LLC, 9.25%, 04/01/2015 TreeHouse Foods, Inc., 7.75%, 03/01/2018 CHEMICALS - 0.27% Huntsman International LLC, 5.50%, 06/30/2016 CONSUMER PRODUCTS - 3.93% Jarden Corp., 8.00%, 05/01/2016 NBTY, Inc., 9.00%, 10/01/2018 Spectrum Brands, Inc., 9.50%, 06/15/2018 FINANCE - 2.93% Ally Financial, Inc., 3.125%, 01/15/2016 7.50%, 12/31/2013 CIT Group, Inc., 4.25%, 08/15/2017 Fidelity National Information Services, 7.625%, 07/15/2017 FOOD & DRUG - 4.76% Ingles Markets, Inc., 8.875%, 05/15/2017 Stater Brothers Holdings, Inc., 7.75%, 04/15/2015 Tops Holding Corp., 10.125%, 10/15/2015 FORESTRY & PAPER - 1.74% Boise Paper Holdings LLC, 9.00%, 11/01/2017 Graphic Packaging International, Inc., 9.50%, 06/15/2017 GAMING - 1.58% MGM Resorts International, 5.88%, 02/27/2014 Penn National Gaming, Inc., 8.75%, 08/15/2019 GENERAL INDUSTRIAL MANUFACTURING - 1.45% SPX Corp. 7.625%, 12/15/2014 6.875%, 09/01/2017 Tomkins LLC, 9.00%, 10/01/2018 (a) HEALTH - 6.85% Bausch & Lomb, Inc., 9.875%, 11/01/2015 Catalent Pharma Solutions, 9.50%, 04/15/2015 Grifols, Inc., 8.25%, 02/01/2018 HCA Holdings, Inc., 6.75%, 07/15/2013 Tenet Healthcare Corp., 10.00%, 05/01/2018 Universal Hospital Services, 3.902, 06/01/2015 (a) Valeant Pharmaceuticals International, Inc., 6.75%, 10/01/2017 (b)(c) HOTEL - 4.42% FelCor Lodging Trust, 10.00%, 10/01/2014 Host Hotels & Resorts, Inc., 6.75%, 06/01/2016 Ryman Hospitality Properties, Inc., 6.75%, 11/15/2014 LEISURE & ENTERTAINMENT - 1.05% Speedway Motorsports, Inc., 8.75%, 06/01/2016 MEDIA - BROADCAST - 4.29% Belo Corp., 8.00%, 11/15/2016 Nexstar Broadcasting Group, Inc., 8.875%, 04/15/2017 Sinclair Television Group, 9.25%, 11/01/2017 (c) MEDIA - CABLE - 5.00% CCO Holdings, LLC, 7.25%, 10/30/2017 Cequel Communications Holdings LLC, 8.625%, 11/15/2017 (c) DISH DBS Corp., 7.00%, 10/01/2013 UPC Holding B.V., 9.875%, 04/15/2018 (b)(c) Videotron, 6.375%, 12/15/2015 (b) MEDIA - DIVERSIFIED & SERVICE - 6.86% Inmarsat Finance PLC, 7.375%, 12/01/2017 (b)(c) Intelsat S.A., 6.50%, 11/01/2013 (b) Lamar Media Corp., 7.875%, 04/15/2018 Liberty Interactive Corp., 5.70%, 05/15/2013 Nielsen Finance LLC, 11.625%, 02/01/2014 7.75%, 10/15/2018 Quebecor Media, Inc., 7.75%, 03/15/2016 (b) Telesat, 12.50%, 11/01/2017 (b) METALS & MINING - 0.69% FMG Resources, 7.00%, 11/01/2015 (b)(c) NON-FOOD & DRUG RETAILERS - 1.30% Toys 'R' Us Property Co. I LLC, 10.75%, 07/15/2017 Yankee Candle Co., 8.50%, 02/15/2015 OIL & GAS - 7.80% Berry Petroleum Co., 10.25%, 06/01/2014 CGG Veritas, 9.50%, 05/15/2016 (b) Chesapeake Energy Corp., 9.50%, 02/15/2015 Concho Resources, Inc., 8.625%, 10/01/2017 Forest Oil Corp., 8.50%, 02/15/2014 Helix Energy Solutions Group, Inc., 9.50%, 01/15/2016 (c) Hornbeck Offshore Services, Inc., 8.00%, 09/01/2017 Petrohawk Energy Corp., 10.50%, 08/01/2014 SESI LLC, 6.875%, 06/01/2014 Whiting Petroleum Corp., 7.00%, 02/01/2014 PACKAGE - 1.41% Berry Plastics Corp., 8.25%, 11/15/2015 Greif, Inc., 6.75%, 02/01/2017 PRINTING & PUBLISHING - 2.00% R.R.Donnelley & Sons Co. 4.95%, 04/01/2014 STEEL - 1.06% ArcelorMittal9.50%, 02/15/2015 (b) Steel Dynamics, Inc., 6.75%, 04/01/2015 SUPPORT - SERVICES - 6.25% ARAMARK Corp., 8.50%, 02/01/2015 Avis Budget Group, 9.625%, 03/15/2018 Corrections Corporation of America, 7.75%, 06/01/2017 TransUnion LLC, 11.375%, 06/15/2018 West Corp., 11.00%, 10/15/2016 TECHNOLOGY - 0.67% SunGard Data Systems, Inc., 4.875%, 01/15/2014 TELECOMMUNICATIONS - 4.34% Equinix, Inc., 8.125%, 03/01/2018 Frontier Communications Corp. 7.875%, 04/15/2015 8.25%, 05/01/2014 Paetec Holdings Corp., 8.875%, 06/30/2017 Sprint Nextel Corp., 9.125%, 03/01/2017 tw telecom Holdings Inc., 8.00%, 03/01/2018 Windstream Corp., 8.125%, 08/01/2013 UTILITIES - 6.26% AES Corp., 7.75%, 03/01/2014 Calpine Corp., 7.25%, 10/15/2017 (c) Copano Energy, LLC, 7.75%, 06/01/2018 El Paso Corp., 6.875%, 06/15/2014 GenOn Energy, Inc., 7.625%, 06/15/2014 TOTAL CORPORATE BONDS (Cost $13,093,191) SHORT-TERM INVESTMENTS- 9.71% Money Market Funds- 9.71% Fidelity Government Portfolio - Institutional Class, 0.01% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $1,493,562) Total Investments (Cost $16,200,285) - 106.01% Liabilities in Excess of Other Assets- (6.01%) ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of December 31, 2012 (b) U.S. traded security of a foreign issuer (c) Rule 144A security which is restricted as to resale to institutional investors.The Fund Advisor has deemed this security to be liquid based upon proceedures approved by the Board of Trustees.As of December 31, 2012 the value of these investments as $1,243,000 or 8.08% of net assets. (d) Rate shown is the 7-day yield as of December 31, 2012. The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments.Please refer to the Notes to Financial Statements section in the Fund’s upcoming annual report for federal tax information. Summary of Fair Value Measurements at December 31, 2012 (Unaudited) The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that theFund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investment trusts or “REITs”, which are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt Securities – Debt securities, such as corporate bonds, asset backed securities, mortgage backed securities, municipal bonds, U.S. Treasuries and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Bank Loan Obligations - Bank loan obligations are valued at market on the basis of valuations furnished by an independent pricing service which utilizes quotations obtained from dealers in bank loans.These securities will generally be classified in level 2 of the fair value hierarchy. Open-End Mutual Funds - Investments in open-end mutual funds are generally priced at the ending net asset value (NAV) provided by the service agent of the Funds and will be classified as level 1 securities. Short-Term Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator.The The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2012 (Unaudited): Level 1 Level 2 Level 3 Total Bank Loan Obligations $
